UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                 Criminal No. 21-0090 (PLF)
                                    )
NATHANIEL J. DEGRAVE,               )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               A detention hearing on the defendant Nathaniel J. DeGrave’s oral motion for

bond is scheduled to take place on April 26, 2021 at 3:00 p.m. In anticipation of that hearing, the

parties are directed to submit to the Court certain materials outlined in this Order.

               1. Video Evidence

               On April 1, 2021 the government emailed the Court a link to a YouTube video for

consideration in relation to Mr. DeGrave’s motion for bond. On April 2, 2021, counsel for Mr.

DeGrave filed an Opposition to Government’s Email Proffer of YouTube Video [Dkt. No. 24],

asserting that the video was not relevant to Mr. DeGrave’s motion as Mr. DeGrave does not

appear in the video. Defense counsel also asserted that submission via a YouTube link was

problematic because the video on that website could be edited or altered.

               Having considered defense counsel’s opposition and the provisions of the Bail

Reform Act concerning admissibility of evidence at a detention hearing, 18 U.S.C. § 3142(f), the

Court thinks it is appropriate to view this video in connection with Mr. DeGrave’ motion for

bond. The Court also thinks it is appropriate to view another video that featured prominently in

the detention hearing concerning defendant Ronald L. Sandlin before Judge Friedrich on
April 13, 2021 in Criminal No. 21-0088. That video, referred to in the hearing as the “T.G.I.

Friday’s video,” is discussed in the government’s Memorandum in Opposition to Bond [Dkt.

No. 13] and appears relevant to this proceeding.

               The government is directed to make both videos available to the Court as soon as

practicable in the same format in which it has submitted other videos in this case, along with any

additional videos it believes the Court should consider.

               2. Supplemental Briefing

               The defendant in this case, Mr. DeGrave, and the defendant in Criminal

No. 21-0088, Mr. Sandlin, are charged with engaging in concerted activity. On April 13, 2021,

Judge Friedrich denied Mr. Sandlin’s Motion to Lift Preventive Detention and ordered him

detained pending trial. Order, U.S. v. Sandlin, 21-cr-0088 (DLF) (D.D.C. April 13, 2021) [Dkt.

No. 31]. The parties are directed to file supplemental briefs addressing whether Judge

Friedrich’s decision and analysis in relation to Mr. Sandlin also supports detaining Mr. DeGrave,

or whether, in view of the relative culpability of the two defendants and the reasons discussed by

Judge Friedrich, that decision supports releasing Mr. DeGrave.

               In their supplemental briefs, the parties should also address Judge Sullivan’s

recent decision concerning pretrial detention in U.S. v. Sabol, Judge Bates’ recent decision

concerning pretrial detention in U.S. v. Klein, and any additional arguments concerning the D.C.

Circuit’s decision in U.S. v. Munchel that were not already presented in the parties prior briefs.

See Memorandum Opinion, U.S. v. Sabol, 21-cr-0035 (EGS) (D.D.C. April 14, 2021) [Dkt.

No. 56]; Memorandum Opinion, U.S. v. Klein, 21-cr-0236 (JDB) (D.D.C. April 13, 2021) [Dkt.

No. 29]; U.S. v. Munchel, 21-3010, 2021 WL 1149196 (D.C. Cir. March 26, 2021).




                                                   2
               The Court notes that counsel for Mr. Sandlin submitted numerous letters of

support attesting to Mr. Sandlin’s history and characteristics in Criminal No. 21-0088. Counsel

for Mr. DeGrave is invited to submit any similar letters alongside its supplemental brief.

               As part of their supplemental briefs, the parties should also inform the Court of

any release conditions they would propose if the Court grants Mr. DeGrave’s motion for bond.

               The parties are directed to submit their supplemental briefs not later

than 12:00 p.m. on Friday, April 23, 2021. It therefore is hereby

               ORDERED that the government will make available to the Court as soon as

practicable the videos described in this Order in the same format as the other videos it has

submitted in relation to Mr. DeGrave’s motion for bond; and it is

               FURTHER ORDERED that the parties will submit supplemental briefs

addressing the topics described in this Order not later than 12:00 p.m. on Friday, April 23, 2021.

               SO ORDERED.



                                                     ____/s/____________________
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge

DATE: April 14, 2021




                                                 3